     Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


DON COOPER                                            CIVIL ACTION


VERSUS                                                NO: 20-2091


CAJUN OPERATING COMPANY OF                            SECTION: “H”
OF DELAWARE D/B/A CHURCH’S
CHICKEN ET. AL


                         ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Remand (Doc. 8). For the
following reasons, the Motion is GRANTED and the above-captioned matter is
hereby REMANDED to the Civil District Court for the Parish of Orleans, State
of Louisiana.


                              BACKGROUND
      This case arises out of a civil action brought by Plaintiff Don Cooper in
the Civil District Court for the Parish of Orleans against Defendants Cajun
Operating Company of Delaware d/b/a Church’s Chicken (“Church’s”), Towne
Square Associates, LP (“Towne”), ABC Insurance Company, XYZ Insurance
Company, Bridgette Washington, and Kirt Coleman. Cooper alleges personal
injuries as a result of an electrocution caused by a hazardous and dangerous

                                      1
     Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 2 of 6




condition located on property owned by Towne and operated as a restaurant by
Church’s. Defendant Church’s removed the action to this Court on the basis of
diversity jurisdiction under 28 U.S.C. § 1332, alleging that Bridgette
Washington, Kirt Coleman, and Towne are improperly joined. There is no
dispute that Plaintiff Cooper, and Defendants Washington, Coleman, and
Towne are each Louisiana citizens—thereby destroying diversity jurisdiction.
However, Defendant Church’s contends that Plaintiff has no reasonable basis
on which to state a cause of action against these Defendants. Plaintiff
maintains that Washington, Coleman, and Towne are properly joined and that
this Court lacks jurisdiction. Accordingly, Plaintiff now moves for remand back
to the Civil District Court for the Parish of Orleans.


                               LEGAL STANDARD
      Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 1 The burden
is on the removing party to show “[t]hat federal jurisdiction exists and that
removal was proper.” 2 When determining whether federal jurisdiction exists,
courts consider “[t]he claims in the state court petition as they existed at the
time of removal.” 3 “In making a jurisdictional assessment, a federal court is
not limited to the pleadings; it may look to any record evidence, and may
receive affidavits, deposition testimony or live testimony concerning the facts




      1 28 U.S.C. § 1441(a).
      2 Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
      3 Id.

                                           2
     Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 3 of 6




underlying the citizenship of the parties.” 4 Removal statutes should be strictly
construed, and any doubt should be resolved in favor of remand. 5


                               LAW AND ANALYSIS
      Cases arising under § 1332 require, inter alia, complete diversity of
citizenship. 6 “The concept of complete diversity requires that all persons on
one side of the controversy be citizens of different states than all persons on
the other side.” 7 On its face, this matter lacks complete diversity. Plaintiff
Cooper and Defendants Bridgette Washington, Kirt Coleman, and Towne are
all citizens of Louisiana. Defendant Church’s argues, however, that
Washington, Coleman, and Towne were improperly joined for the sole purpose
of destroying diversity jurisdiction and that Plaintiff cannot succeed on a claim
against these Defendants.
      “Fraudulent joinder can be established by demonstrating either ‘(1)
actual fraud in the pleading of jurisdictional facts, or (2) inability of the
plaintiff to establish a cause of action against the non-diverse party in state
court.’” 8 Generally, the court conducts an analysis similar to that employed in
the context of Rule 12(b)(6), asking whether there is a legal basis for recovery
assuming the facts in the complaint as true. 9 In certain circumstances,
however, the court may pierce the pleadings and conduct a summary inquiry.


      4 Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996).
      5 Id.
      6 Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
      7 McClaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation

      marks and citations omitted).
      8 Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006).
      9 Smallwood v. Ill. Cent. R.R Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc).

                                              3
     Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 4 of 6




“[A] summary inquiry is appropriate only to identify the presence of discrete
and undisputed facts that would preclude plaintiff’s recovery against the in-
state defendant.” 10 Examples of such facts include “the in-state doctor
defendant did not treat the plaintiff patient, the in-state pharmacist defendant
did not fill a prescription for the plaintiff patient, a party’s residence was not
as alleged, or any other fact that easily can be disproved if not true.” 11 The
court evaluates all of the contested factual allegations in the light most
favorable to the plaintiff and resolves any uncertainties in the controlling
state’s substantive law in the plaintiff’s favor. 12 The burden of showing
fraudulent joinder is a “heavy one.” 13
      First, the Court considers whether Plaintiff can establish a cause of
action against Defendants Washington and Coleman. Washington and
Coleman are store managers at the Church’s restaurant where Plaintiff was
injured.
      Under Louisiana law, a store manager or employee may be
      personally liable for a customer’s injury on store premises only if
      (1) the employer owes a duty of care to the customer; (2) the
      employer delegated that duty to the employee; (3) and the
      employee breached this duty through his own personal fault and
      lack of ordinary care. 14




      10 Id.
      11 Id. at 574, n.12.
      12 Travis v. Irby, 326 F.3d 644, 648 (5th Cir. 2003).
      13 Id. at 649.
      14 Giles v. Wal-mart Louisiana, LLC, No. 16-2413, 2016 WL 2825778 *1, *3 (E.D. La.

      2016) (citing Moore v. Manns, 732 F.3d 454, 456–57 (5th Cir. 2013); Canter v.
      Koehring Co., 283 So. 2d 716, 721 (La. 1973), superseded on other grounds by statute,
      LA. REV. STAT. § 23:1032).
                                              4
     Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 5 of 6




Here, it is undisputed that Church’s, the employer, owes a duty of care to its
customers. Pursuant to Louisiana Revised Statutes § 9:2800.6, “[t]his duty
includes a reasonable effort to keep the premises free of any hazardous
conditions which reasonably might give rise to damage.” The Complaint alleges
that as store managers, Bridgette Washington and Kirt Coleman had certain
duties with regard to store safety, were aware of the existence of a hazardous
condition on the premises, and failed to take any action to timely remedy the
condition. “An employee who has personal knowledge of a danger and fails to
cure the risk of harm may be liable for a plaintiff's injuries” under Louisiana
law. 15 Accordingly, Plaintiff has pleaded enough facts to state a claim for relief
that is plausible on its face. Further, in support of his allegations, Plaintiff
submitted affidavits demonstrating that Coleman and Washington were aware
of the hazardous electrical condition for several years and had promised to fix
it. Defendant has not provided this Court with any evidence to the contrary or
shown that the store managers did not owe Plaintiff a duty. Indeed, Defendant
has not made any effort to carry its burden to show that Plaintiff has no
possibility of recovery against Coleman and Washington. Accordingly, Plaintiff
has stated a cause of action against Kirt Coleman and Bridgette Washington
under Louisiana law. Because Plaintiff and Defendants Coleman and
Washington are each citizens of Louisiana, this Court lacks diversity
jurisdiction over this dispute, and remand is therefore proper.




       Amaya v. Holiday Inn New Orleans-French Quarter, No. CIV.A. 11-1758, 2011
      15

WL 4344591, at *3 (E.D. La. Sept. 15, 2011).
                                             5
    Case 2:20-cv-02091-JTM-MBN Document 18 Filed 12/07/20 Page 6 of 6




                            CONCLUSION
     For the foregoing reasons, the Motion is GRANTED, and this matter is
REMANDED to the Civil District Court for Orleans Parish.


                  New Orleans, Louisiana this 7th day of December, 2020.


                                 ____________________________________
                                 JANE TRICHE MILAZZO
                                 UNITED STATES DISTRICT JUDGE




                                    6
